Case 1:14-cv-02887-JLK-MEH Document 281-1 Filed 06/23/20 USDC Colorado Page 1 of 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DECLARATION OF MATTHEW W. REAVES
ACTING ASSISTANT FIELD OFFICE DIRECTOR
ENFORCEMENT AND REMOVAL OPERATIONS
UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
DEPARTMENT OF HOMELAND SECURITY

I, Matthew W. Reaves, make the following statement under oath subject to the penalty of

perjury pursuant to the laws of the United States and the State of Colorado:

1.

My name is Matthew W. Reaves. I am competent to testify in these matters in that I am over
the age of majority and I am familiar with the subjects discussed herein. The statements
contained in this declaration are based upon my personal knowledge or information provided
to me in my official capacity. The following statements are true and correct to the best of my
information, knowledge, and belief.

I am the Acting Assistant Field Office Director within U.S. Immigration and Customs
Enforcement (“ICE”) Enforcement and Removal Operations for the region including the
LaSalle ICE Processing Center (“LaSalle”), Richwood Correctional Center, and Catahoula
Correctional Center. I have held this position since March 2020. My responsibilities as Acting
Assistant Field Office Director include several aspects of the immigration enforcement
process, including the identification and arrest, transportation, detention, case management,
and removal of aliens.

I have been employed by the former Immigration and Naturalization Service (INS) and ICE
since 2002 and previously served as Supervisory Detention and Deportation Officer at LaSalle
in Jena, Louisiana.

I am aware of the Emergency Motion to Amend Writ of Habeas Corpus Ad Testificandum filed

in Menocal v. GEO, No. 14-2887, currently pending in the United States District Court for the

1 of 4

 
Case 1:14-cv-02887-JLK-MEH Document 281-1 Filed 06/23/20 USDC Colorado Page 2 of 4

10
7
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

District of Colorado, seeking to permit Hugo Hernandez Ceren, currently an ICE detainee, to

wear a shirt and tie for a videotaped deposition taking place at LaSalle on June 24, 2020.

. LaSalle is governed by the ICE Performance Based National Detention Standards 2011, revised

in 2016 (“2011 PBNDS”). The 2011 PBNDS states that detainees are issued official clothing
and that “personal items of clothing, including undergarments, are not permitted.” PBNDS

2011 (Revised Dec. 2016), Sec. 4.5(V)(A).

_ ICE detainees at LaSalle are issued official uniforms with color designations based on risk

classification. ICE requires all detainees to remain in their uniforms at all times so that
detainees are easily identifiable as compared with other staff members, medical personnel, ICE

officers, and civilians who frequent the facility in plainclothes and to prevent escape.

_ Mr. Hernandez Ceren wears a red uniform due to his “high risk” classification based on his

criminal record. This uniform alerts facility staff that Mr. Hernandez Ceren must be separated

from medium-low and low-risk detainees at all times.

. Plainclothes, such as a tie, can also present a safety concern to the detainee and others. For

example, a tie could easily be used as a weapon to cause serious bodily harm to other detainees
or facility staff. Furthermore, if a tie were to be lost in the facility, it would pose a serious

security concern as a possible tool to cause self-harm or to harm others or facilitate escape.

. Permitting Mr. Hernandez Ceren to change his clothes would also pose significant logistical

issues and would require substantial facility personnel resources and take facility staff away
from other assigned responsibilities. Mr. Hernandez Ceren’s plainclothes would be required to
undergo a thorough search for weapons and contraband prior to introduction into the facility.
Facility staff would be required to have possession of the plainclothes at all times. Facility staff

would then be required to oversee Mr. Hernandez Ceren changing his clothes, which may pose

2 of 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

10.

11.

12.

13.

14.

15.

Case 1:14-cv-02887-JLK-MEH Document 281-1 Filed 06/23/20 USDC Colorado Page 3 of 4

a privacy concern. Facility staff would then be required to have possession of Mr. Hernandez
Ceren’s uniform at all times during the deposition. Facility staff would be required to oversee
Mr. Hernandez Ceren changing back into his uniform, again triggering privacy concerns.
Finally, facility staff would be required to have possession of the plainclothes until the
plainclothes left the facility.

The only place for Mr. Hernandez Ceren to change clothes with privacy at LaSalle is in the
dormitories or showers. Mr. Hernandez Ceren would then have to be escorted to the deposition
room. Plainclothes will allow him to blend in with facility staff, medical personnel, and other
civilians at the facility, posing a security and escape risk.

If Mr. Hernandez Ceren were to change clothes in the deposition room, there would be privacy
concerns due to the lack of private secure space in the room.

To my knowledge, ICE detainees are not permitted to change out of their uniform in detention
centers under any circumstances.

ICE detainees are not permitted to change out of their uniforms for immigration court
appearances.

It is my understanding that ICE detainees are not permitted to change out of their uniforms for
meetings or depositions with other government agencies. It is further my understanding that
ICE detainees have previously testified as plaintiffs in civil litigation involving other
government agencies while wearing their uniforms.

Permitting Mr. Hernandez Ceren to change clothes for this deposition is likely to create a
deluge of similar requests for immigration hearings, meetings, depositions, and the like, which

would exponentially increase the security and logistical concerns described above.

3 of 4

 
Case 1:14-cv-02887-JLK-MEH Document 281-1 Filed 06/23/20 USDC Colorado Page 4 of 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16. ICE has thoroughly considered Mr. Hernandez Ceren’s request to wear a shirt and tie for the

deposition, and given the concerns outlined above, cannot grant the request.

DATED: June23, 2020

 

U
MATTHEW W. REAVES

Acting Assistant Field Office Director
Enforcement and Removal Operations
U.S. Immigration and Customs Enforcement

4 of 4

 
